DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 7/27/2021 is acknowledged. Claims 200-219 are currently pending in this application. No claims are withdrawn.
Claim Objections
Claims 209, 210, and 214 are objected to because of the following informalities:  
Claim 209 recites “bioactive glass particles are mixed together a form”, which appears to include a typographical error in which the word – to – should replace of the word “a”.  
Claim 210 recites “the putty-hardened bone cement” in line 1, which lacks antecedent basis. The examiner suggests amending this limitation to recite – the solidified putty –.
Claim 214 recites “The bone cement according to claim 211” in line 1, which appears to be a typographical error which should be replaced with – The method according to claim 211 –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 206 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 206 recites “the thermoplastic matrix material includes at least one antibiotic compound”. While applicant’s specification does disclose the use of antibiotics in conventional surgeries for reducing the risk of infection (see paragraph 0007, for example), an antibiotic in the thermoplastic matrix material of the present invention, does not appear to be properly described in the application as filed, particularly since the specification appears to teach away from an antibiotic compound (see paragraph 00056, for example, which discloses “non-antibiotic antimicrobials”).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 200-210 and 215 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 200 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the bioactive glass particles and the at least one non-antibiotic antimicrobial agent. It is unclear from the claim language how the bioactive glass particles provide an effective amount of the at least one non-antibiotic antimicrobial agent without defining how the two elements are structurally related.
Claim 201 recites “a porous implant surface or a textured implant surface” in line 2. It is unclear from the claim language whether applicant is referring to the same implant of claim 1 and/or how the porous or textured implant surface is related to the bone cement. Further clarification of this claim is requested.
Claim 210 recites “the putty-hardened bone cement is the implant” in lines 1-2. It is unclear how the putty-hardened bone cement solidifies to facilitate fixation of the implant, and also be the implant, itself. Further clarification of this limitation is requested.
Claim 215 recites “the dissolution rate of the bioactive glass particles can also be adjusted” in lines 1-2. The recitation “can also be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, it is unclear what else in the claims adjusts the dissolution rate and therefore why applicant uses the term “also”. Further clarification of this limitation is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 200-202, 206, 207, 211, 212, 215, 217, and 218 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 6,579,533 B1 to Tormala et al. (Tormala).
Regarding at least claim 200
As best understood, Tormala teaches synthetic bioabsorbable drug delivery materials and implants (abstract). Tormala meets the limitations of a bone cement comprising a matrix material (col. 6, lines 58-61 discloses a synthetic polymeric matrix) and, mixed with the matrix material, at least one type of bioactive glass particles (col. 5, lines 53-57 discloses mixing a bone growth promoting, antibacterial bioactive glass particle effective for promoting new bone formation for several weeks or months after a surgical operation), wherein once placed in proximity to tissue as an implant or with a separate implant, bodily fluids gradually dissolve the bioactive glass particles to provide an effective amount of at least one non-antibiotic antimicrobial agent (col. 7 lines 53-65 discloses slowly dissolving the bioactive glass in vivo to cause an antibacterial effect and form hydroxyapatite precipitations which enhance the new bone growth with and along the surface of the materials and implants). The examiner notes that the at least one non-antibiotic antimicrobial agent is only functionally recited in the claim and suggests that applicant amend the claim language to positively claim this element. The particles taught by Tormala also necessarily has a selected particle size, a selected particle shape and a selected particle dissolution rate, as claimed. 
Though Tormala prefers the use of a synthetic bioabsorbable biocompatible polymer (col. 5, lines 46-57 and col. 6, lines 58-61), Tormala also teaches a well-known procedure for treatment of bone infection using PMMA (thermoplastic polymer matrix material) mixed with antibiotics (col. 1, lines 61-67 and col. 2, lines 1-6). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the bioabsorbable biocompatible polymer of Tormala for a poorly water-soluble bioactive implantable thermoplastic matrix material such as PMMA, since a substitution of one known material for another in this case would yield predictable results and the use of PMMA is a well-known effective method for releasing antibiotics in order to treat infection locally, as taught by Tormala. The examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123(II).
Regarding at least claim 201
As best understood, Tormala teaches the bone cement substantially as claimed according to claim 200 where the dissolution of the bioactive glass particles creates a porous implant surface or a textured implant surface (col. 7, lines 57-65 discloses dissolving the bioactive glass to enhance new bone growth with and along the surface of the materials and implants of the present invention – as best understood by the examiner this is a result of the creation of a porous or texture implant surface at least to the same extent as applicant’s).  
Regarding at least claim 202
Tormala teaches the bone cement substantially as claimed according to claim 200 wherein the thermoplastic matrix material includes polymethylmethacrylate (col. 1 lines 61-67 and col. 2, lines 1-8 discloses the use of PMMA).  
Regarding at least claim 206
Tormala teaches the bone cement substantially as claimed according to claim 200 wherein the thermoplastic matrix material includes at least one antibiotic compound (col. 7, lines 27-37 disclose the use of antibiotics for the treatment and/or prevention of infection).  
Regarding at least claim 207
Tormala teaches the bone cement substantially as claimed according to claim 200, wherein the thermoplastic matrix material includes osteoconductive filler materials and/or osteoinductive bioactive glass particles (col. 8, lines 39-46 discloses osteopromoting bioabsorbable materials and col. 8 lines 54-60 discloses bone growth factors, lotions, or pastes to facilitate the new bone formation effect).    
Regarding at least claim 211
Similar to the explanation above, Tormala teaches a method for reducing risk of surgical site and implant infection, the method comprising: mixing a matrix material (col. 6, lines 58-61 discloses a synthetic polymeric matrix) with at least one type of bioactive glass particles (col. 5, lines 53-57 discloses mixing a bone growth promoting, antibacterial bioactive glass particle effective for promoting new bone formation for several weeks or months after a surgical operation) and placing the mixture in proximity to tissue as an implant or with a separate implant, whereby bodily fluids gradually dissolve the bioactive glass particles to provide an effective amount of at least one non-antibiotic antimicrobial agent (col. 7 lines 53-65 discloses slowly dissolving the bioactive glass in vivo to cause an antibacterial effect and form hydroxyapatite precipitations which enhance the new bone growth with and along the surface of the materials and implants). The particles taught by Tormala also necessarily has a selected particle size, a selected particle shape and a selected particle dissolution rate, as claimed. 
Though Tormala prefers the use of a synthetic bioabsorbable biocompatible polymer (col. 5, lines 46-57 and col. 6, lines 58-61), Tormala also teaches a well-known procedure for treatment of bone infection using PMMA (thermoplastic polymer matrix material) mixed with antibiotics (col. 1, lines 61-67 and col. 2, lines 1-6). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the bioabsorbable biocompatible polymer of Tormala for a poorly water-soluble bioactive implantable thermoplastic matrix material such as PMMA, since a substitution of one known material for another in this case would yield predictable results and the use of PMMA is a well-known effective method for releasing antibiotics in order to treat infection locally, as taught by Tormala. The examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123(II).
Regarding at least claim 212
Tormala teaches the method substantially as claimed according to claim 211 wherein the thermoplastic matrix material includes polymethylmethacrylate (col. 1 lines 61-67 and col. 2, lines 1-8 discloses the use of PMMA).  
Regarding at least claim 215
Tormala teaches the method substantially as claimed according to claim 211 wherein the dissolution rate of the bioactive glass particles can also be adjusted by altering the hydrophilicity of the thermoplastic matrix material (this limitation is merely functional and is met by Tormala since one of ordinary skill in the art would recognize that the dissolution rate of the bioactive glass particles would be adjusted when altering the hydrophilicity of the thermoplastic matrix material, at least to the same extent as applicant’s).  
Regarding at least claim 217
Tormala teaches the method substantially as claimed according to claim 211 wherein the thermoplastic matrix material includes at least one antibiotic compound (col. 7, lines 27-37 disclose the use of antibiotics for the treatment and/or prevention of infection).   
Regarding at least claim 218
Tormala teaches the method substantially as claimed according to claim 211 wherein the thermoplastic matrix material contains osteoconductive filler materials and/or osteoinductive bioactive glass particles (col. 8, lines 39-46 discloses osteopromoting bioabsorbable materials and col. 8 lines 54-60 discloses bone growth factors, lotions, or pastes to facilitate the new bone formation effect).  
Claims 203-205, 208-210, 213, 214, 216, and 219 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Tormala in view of US Patent Application Publication No. 2011/0150963 A1 to Clineff et al. (Clineff).
Regarding at least claims 203 and 213
Tormala teaches the method substantially as claimed according to claims 200 and 211 including bioactive glass particles, as explained above. However, Tormala does not appear to teach wherein the bioactive glass particles have an average particle size below 100 microns.  
Clineff teaches bioactive antibacterial materials and composites that enhance bone growth while preventing surgical site infection (abstract). Clineff specifically teaches bioactive glass in a bimodal particle size range distribution that includes both 1) about less than or equal to 53 microns glass particles and 2) from about 90 microns to about 150 microns glass particles for the purpose of facilitating bone growth and preventing surgical site infection (paragraph 0032). Clineff also teaches that small particle size ranges (<90 microns) of these materials have also been reported to be antibacterial (paragraph 0031). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Tormala to specify that the glass particles have an average particle size below 100 microns, in order to ensure that they are antibacterial as intended (col. 7, lines 49-52 of Tormala disclose that the bioactive glasses can express antibacterial effects when used as components of drug-releasing polymeric materials and implants), as taught by Clineff.
Regarding at least claims 204 and 214
Tormala teaches the bone cement substantially as claimed according to claims 200 and 211, including bioactive glass particles that can express antibacterial effects and enhance bone growth (col. 7, lines 49-52). However, Tormala does not appear to teach wherein the bioactive glass particles generate at least two elution profiles by possessing (i) at least two different particle sizes, (ii) at least two different glass formulations having different dissolution rates, and/or (iii) at least two different antimicrobial constituents.  
Clineff teaches bioactive antibacterial materials and composites that enhance bone growth while preventing surgical site infection (abstract). Clineff specifically teaches bioactive glass in a bimodal particle size range distribution that includes both 1) about less than or equal to 53 microns glass particles and 2) from about 90 microns to about 150 microns glass particles for the purpose of facilitating bone growth and preventing surgical site infection (paragraph 0032). Clineff also teaches that small particle size ranges (<90 microns) of these materials have also been reported to be antibacterial (paragraph 0031), while larger particle size ranges are optimal for inducing bone formation (paragraph 0031). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the bioactive glass particles of Tormala to possess at least two different particle sizes such that the bioactive glass particles generate at least two elution profiles, in order to provide a dual action material that can express antibacterial effects and enhance bone growth, as taught by Clineff, both of which are the intended purpose of Tormala.
Regarding at least claims 205 and 216
Tormala teaches the bone cement substantially as claimed according to claims 200 and 211. However, Tormala does not appear to teach wherein the dissolution of the bioactive glass particles release (i) biocidal heavy metal cationic ions, (ii) other biocidal cationic ions, and (iii) combinations thereof.
Clineff teaches that the bioactive glass comprises at least one alkali metal or another antibacterial agent such as silver (paragraph 0041), for the purpose of killing or stopping bacteria growth (paragraph 0028).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the glass particles such that their dissolution releases (i) biocidal heavy metal cationic ions, (ii) other biocidal cationic ions, and (iii) combinations thereof, such that they express antibacterial effects as intended by Tormala, in order to kill or stop bacteria growth, as taught by Clineff.
Regarding at least claims 208 and 219
Tormala teaches the bone cement substantially as claimed according to claims 200 and 211 including bioactive glass particles, as explained above. However, Tormala does not appear to teach that the bioactive glass particles have an average particle size of greater than 100 microns to about 1,000 microns.  
Clineff teaches bioactive antibacterial materials and composites that enhance bone growth while preventing surgical site infection (abstract). Clineff specifically teaches bioactive glass in a bimodal particle size range distribution that includes both 1) about less than or equal to 53 microns glass particles and 2) from about 90 microns to about 150 microns glass particles for the purpose of facilitating bone growth and preventing surgical site infection (paragraph 0032). Clineff also teaches that larger particle size ranges are optimal for inducing bone formation (paragraph 0031). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Tormala to specify that the glass particles have an average particle size greater than 100 microns to about 1,000 microns, in order to ensure bone formation is induced (col. 7, lines 53-65 of Tormala discloses that the bioactive glasses are meant to enhance new bone growth), as taught by Clineff.
Regarding at least claims 209 and 210
Tormala teaches the bone cement substantially as claimed according to claim 200, including that the thermoplastic matrix material is mixed together with the bioactive glass particles. However, Tormala does not appear to teach that the mixture forms a putty prior to placement within bone tissue, and the putty solidifies to facilitate fixation of the implant.  
Clineff teaches mixing the components together with fluid at the time of surgery to form a pliable, putty-like bioactive antibacterial bone graft substitute (paragraph 0080), for the purpose of bridging bone voids or facilitate fusion thereby restoring and repairing the site (paragraph 0063). Clineff also teaches wherein the putty-hardened bone cement is the implant (paragraphs 0080-0081 teach that the putty-like substance is a bone graft substitute and is therefore an implant; further, this limitation can be interpreted broadly since the components taught by Tormala in view of Clineff are all meant to be implanted thereby meeting the definition of the term implant).
It would have been obvious to one having ordinary skill in the art at the time of the invention to form a putty prior to placement within bone tissue, that the putty solidifies to facilitate fixation of the implant, and that the putty-hardened bone cement is the implant, as best understood by the examiner (see 112 rejections above), in order to bridge bone voids or facilitate fusion thereby restoring and repairing the site, as taught by Clineff.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774